167 Ga. App. 729 (1983)
307 S.E.2d 677
SPIVEY
v.
ROGERS et al.
66655.
Court of Appeals of Georgia.
Decided September 6, 1983.
M. Francis Stubbs, Richard G. Milam, for appellant.
Bobby T. Jones, Richard Phillips, for appellees.
QUILLIAN, Presiding Judge.
Appeal was taken from an order dismissing the plaintiff's cross-complaint against an added party and assigning the remainder of the cause (involving the defendant's counterclaim against the plaintiff) for jury trial. Held:
Where there is a case involving multiple parties or multiple claims, a decision adjudicating fewer than all the claims or the rights and liabilities of less than all the parties is not a final judgment. OCGA § 9-11-54 (Code Ann. § 81A-154). In such circumstances, there must be an express determination under OCGA § 9-11-54 (b) (Code Ann. § 81A-11-54) or there must be compliance with the requirements of OCGA § 5-6-34 (b) (Code Ann. § 6-701). Where neither of these code sections are followed as in this case, the appeal is premature and must be dismissed. Myers v. Mobil America Corp., 132 Ga. App. 331 (208 SE2d 169); Johnson v. Martin, 132 Ga. App. 813 (209 SE2d 256); Hancock v. Oates, 244 Ga. 175, 177 (259 SE2d 437).
Appeal dismissed. Sognier and Pope, JJ., concur.